Title: Notes on John Adams’s Replies to XYZ Addresses, [before 6 October 1800]
From: Jefferson, Thomas
To: 



[before 6 Oct. 1800]

1. Favor to England.


Smith. 1798.
Oct. 18. pa.
1. Answer to Grand jury of Ulster county N.Y. ‘if by a coalition—of aiding each other.’ 26. lines.


  Folsome.
pa. 51.
to Inhabitants of Concord in Massachus. ‘as I have ever wished—useful to remember it.’ 25. lines


Fenno. 1798.
July. 6. pa.
2. to Officers & souldiers of Morris county N.J. ‘had not the measures—& perhaps better founded. 30. lines.




2. Abuse of the French.


Smith. 1798.
Apr. 26. pa.
3. to the inhabitants of the borough of York Pensva. ‘after years of depredations—of this country.’ 9. lines.


Fenno.
May. 19.
3. to the Jurors of the District of Maryland. ‘the French revolution—candid mind.’ 21. 1.


Smith.
June 7.
4. to the young men of Brunswick. ‘I understand—audience.’ 6. 1.


Fenno.
June. 8.
2. to the inhabitants of Mount Bethel in Northampt. Pensva. ‘the depredations—on decent terms.’ 7. li.



    9.
3 to the light infantry of the boro’ of Easton Pensva. ‘the nation—will be lost.’ 16. 1.



     23.
2. to the citizens of Hudson in Columbia. N.Y. ‘the reign of terror—ignominy’ 8. 1.



July 2.
2. to the Judges &c of Somerset county, N. Jersey. ‘it is impossible—exaggerated.’ 9. 1.



      3.
2 to the inhabitants of Franklin county N. Carolina. ‘our conciliatory—contumelious language’. 16. li.



     14.
1. to the 62d. battalion of militia in Prince George Virginia. ‘it is to be regretted—beginning.’ 43. li.


Smith.
Aug. 2.
4. to the Inhabitants of Rockingham county N.C. ‘the revilers—avowal of it.’ 24. 1.



     14.
2. to the officers & men of the militia of Montgomery  N.Y. ‘when a foreign power—of sovereignty.’ 12. 1.



Nov. 15.
2. to the Cincinnati of S. Carolina. ‘the French & too many Americans—acted accordingly.’ 10.1.



Dec. 27.
1. to the H. of Representatives of Pensva. ‘the French nation from their numbers—servile imitation.’ 35. 1.


Folsom.
pa. 11.
to the inhabitants of the towns of Arlington &c Vermont. ‘I have seen in the conduct—yet escaped.’ 14. 1.



  19.
to the legislature of N. Hampshire. ‘the indignities which have—more justice than yourselves.’ 13.1.



  31.
to the legislature of Massachusets. ‘if the object of France—liberties will be in danger.’ 8. 1.



  47.
to the Grand jury of Plymouth in Massachusets. ‘while occupied in the—to similar abuses.’ 10. 1.



 164.
to the inhabitants of Burlington. ‘there is nothing in the conduct of our enemies—be decieved.’ 12. 1.



 178.
to the inhabitants of the townships of Windsor &c. ‘the depredation committed &c—smallest agitation. 8. 1.



 190.
to the Students of N. Jersey college. ‘the passions of avarice, ambition & pleasure have dictated the aim—friendship.’ 5. 1.



 194.
to the citizens of Philadelphia. ‘many of the nations of the earth—dogmas by the sword.’ 8. 1.



 239.
to the students of Dickinson college. ‘two of your envoys—question to a decision.’ 24. 1.



 244.
to the officers of the militia of Newcastle county. ‘there is too much reason to believe—measure of right & wrong. 17. 1.



 262.
to the inhabitants of Washington county Maryld. ‘when you say that—as the antient monarchy.’ 7. 1.



 265.
to a committee of the citizens of Worcester county. ‘the dispatches exhibit a scene—to human nature.’ 3. 1.





3. Libels against his fellow citizens.


Fenno. 1798.
May 24. pa.
2. to the inhabitants of Perth Amboy. N. Jersey. ‘it is too much to expect—foreign power.’ [18. 1.]



July. 6.
2 to the militia of Morris county N. Jersey. ‘who were the people who depreciated—preserved from depreciation.’ 10. 1.



Aug. 25.
2 to the officers & souldiers of Burlington in Vermont. ‘your opinion of the opposition—studies & contempla[tion 14.] 1.




to the inhabitants of Amesbury. Massachusets. ‘your indignation, abhorrence—support of the people.’ 12. 1.


Smith.
Aug. 30.
1. to the field officers of Bath in Virginia. ‘more depends upon Virginia—offended country.’ 6. 1.



Oct. 25.
4. to the freeholders of the town of Kittery. Massachusets. ‘in the last extremity—their supposed friends.’ 5. lines



Dec. 27.
1. to the H. of Representatives of Pensva. ‘Candour must own—ought to be sought.’ 18. 1.


Fenno.
Dec. 7.
2 to the Grand lodge of Freemasons in Vermont. ‘it seems to be agreed—have been suspected.’ 17. lines.


Smith. 1799.
Jan. 3.
2. to the Senate of Pensva. ‘whether any change of men—have placed it.’ 19. 1.


Folsom.
pa. 11.
to the inhabitants of the town of Arlington &c Vermont. ‘sentiments like yours—feet of France, so have [I.’] 13. 1.



  37.
to the young men of Boston. ‘the state of the world—truth, reason, or justice.’ 11. 1.



 133.
to the inhabitants of the town of Hartford in Connecticut. ‘if the designs of foreign—are purely American.’ 23. 1.



 145.
to the citizens of Albany in N.Y. ‘that a perfidious attachment to France lurks among us is certain.’ 2. 1.



 152.
to the Grand jury of the county of Columbia. N.J. ‘if there are citizens—of foreign domination, all is lost.’ 5. 1.



 168.
to the citizens of Newark in N. Jersey. ‘the delusions & misrepresentns—calamities in this country.’ 6. 1.




 184.
to the Souldier citizens of N. Jersey. ‘the degraded characters—the lines of an invading enemy.’ 5. li.



 192.
to the Mayor, Aldermen & citizens of Philada. ‘at a time when all the old republics—defaming our government.’ 13. 1.



 239.
to the students of Dickenson college. ‘if there are any who—greatest enemies.’ 4. 1.



 244.
to the officers of the militia of Newcastle county. ‘the unjust & imperious—deluded Americans.’ 5.1.



 297.
to a committee of the 48th. regiment of militia in Botetourt, Virginia. ‘the confidence of the—of the federal goverment.’ 9. 1.




4. Anti-republican heresies.


Fenno. 1798.
May 15. pa.
2. to the inhabitants of the boro’ of Easton Pensva. ‘I trust &c—again increase.’ 2. lines.



June 1.
2. to the citizens of Queen Anne’s county Maryld. ‘I cannot profess—with you.’ 7. 1.



  30.
2. to the Court of the county of Onondago. N.Y. ‘the delusive theories—afraid to write.’ 12. li.



July. 3.
2. to the companies of artillery &c of Rutland in Vermt. ‘the words republican government—despotism itself.’ 11. [1.]



Aug. 14.
2. to the regiment of militia of Montgomery cnty. N.Y. ‘your government has indeed—in many years. 17. 1.


Folsom.
pa. 27.
to the students of Dartmouth university. N.H. ‘let me intreat you—at least in Italy.’ 10. 1.



  37.
to the young men of Boston. ‘the state of the world is such—truth, reason or justice.’ 7. li.



  54.
to the inhabitants of the town of Haverhill in Massachus. ‘the interference of the people—the present is one.’ 12. 1.



  69.
to the inhabitants of Dedham in Massachus. ‘I know very well that—by their conquerors.’ 13. 1.



  96.
to the Boston marine society. ‘whatever pretexts the French people—spirit, or patriotism.’ 39. 1.



 117.
to the inhabitants of Providence. ‘when we were the first—foresight of it’s consequences.’ 5. 1.




 125.
to the students of Rho. isld. college. ‘the 15. years of peace—a sacrifice of honour.’ 9. li.



 152.
to the Grand jurors of Columbia in N.Y. ‘in contemplating our government—disgraceful to human nature.’ 20. 1.



 159.
to the inhabitants of the county of Oneida N.Y. ‘the cause of a certain species—progress of humanity.’ 12. [1.]



 177.
to the inhabitants of the township of Windsor &c. ‘the very modern history—good government.’ 6. 1.



 197.
to the young men of Philadelphia. ‘for a long course of years—was at length secured.’ 15. 1.



 223.
to the inhabitants of the boro’ of Harrisburg. ‘the rage for innovation—suffering humanity.’ 12. 1.



 252.
to the citizens of Baltimore. ‘the fate of every republic—friends and ourselves.’ 5. 1.



 288.
to the young men of Richmond. ‘it might have been as well—from bad to worse.’ 11. 1.



 316.
to the inhabitants of Harrison county. ‘I believe that the distinction of aristocrat—animosities between them.’ 21. 1.




5. Egotisms.



  31.
to the legislature of Maryland. ‘the first 40. years of my life—ardent wishes gratified.’ 11. 1.



  62.
to the inhabitants of the town of Cambridge in Mass. ‘difficulties were the inheritance—them to censure.’ 9. 1.



  70.
to the inhabitants of Dedham in Massachus. ‘that we have thought too well—witness for 20. years.’ 3. 1.



  91.
to the Grand lodge of the Freemasons of Massachus. ‘as I never had the honour—the felicity to be initiated.’ 11. 1.



  96.
to the Marine society of Boston. ‘floating batteries and wooden—establishing the practice.’ 12. li.



 171.
to the inhabitants of Bridgeton in N.J. ‘in preparing the project of a treaty—pursued until this time.’ 18. 1.




 190.
to the students of the N. Jersey college. ‘if the choice of the people will not defend their rights who will’? 2. 1.



 197.
to the young men of Philadelphia &c ‘I have long flattered—independce of our country.’ 10.1.



 202.
to the inhabitants of the county of Lancaster. ‘I submit with entire resignation—invited to become.’ 2[7. 1.]



 206.
to the citizens of the boro’ of Carlisle. ‘when you acknowledge that—assemble and declare it.’ 10. li.



 227.
to the people of Pott’s town. ‘your confidence that I will not surrender—ignominious deed.’ 5.1.



 231.
to the inhabitants of the towns of Sunbury & Northumbld. ‘when you assure me that—my warmest gratitude.’ 6. 1.



 302.
to the inhabitants of the county of Middlesex. ‘for reasons that are obvious—peculiarly agreeable.’ 4. li.


Smith. 1799.
Jan. 17. pa. 1.
to the legislature of Maryland. ‘as the course of my life—from the trial. 9. li.


